DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the communication received on 14 February 2022.  Amendments to claims 1, 3, 9, 11, 17, and 19 are acknowledged and have been carefully considered.  Claims 1-20 are pending and considered below.         

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
determining, by one or more computer processors, real-time contextual data for a retail environment, wherein determining the real-time contextual data includes determining a real-time product inventory within the retail environment utilizing at least one camera interconnected with a plurality of radio frequency identification sensors (RFID); 
determining, by the one or more computer processors, based, at least in part, on the real- time contextual data, one or more customers associated with a target location within the retail environment; 
providing, by the one or more computer processors, a gaming incentive through an associated augmented reality experience to the one or more customers associated with the target location; and 
responsive to a determination that the gaming incentive is not effective, updating, by the one or more computer processors, the gaming incentive and the associated augmented reality experience provided to the one or more customers associated with the target location.

Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Under Step One of the analysis under the Mayo framework, claims 1-8 is/are drawn to methods (i.e., a process), claims 9-16 is/are drawn to a storage medium (i.e., a machine/manufacture), and claims 17-20 is/are drawn to a system (i.e., a machine/manufacture).  As such, claims 1-20 is/are drawn to one of the statutory categories of invention.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of determining real-time contextual data for a retail environment, wherein determining the real-time contextual data includes determining a real-time product inventory within the retail environment utilizing at least one camera interconnected with a plurality of radio frequency identification sensors (RFID); determining, based, at least in part, on the real- time contextual data, one or more customers associated with a target location within the retail environment; providing a gaming incentive through an associated augmented reality experience to the one or more customers associated with the target location; and responsive to a determination that the gaming incentive is not effective, updating the gaming incentive and the associated augmented reality experience provided to the one or more customers associated with the target location.
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people including social activities, and commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations.

Independent claims 9 and 17 recites/describes identical or nearly identical steps with respect to claim one (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or computing system including a registry or memory to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s written description as filed paragraph [30] recites “components of data processing system, such as server computer 104 of Figure 1, generally designated 300, in accordance with an illustrative embodiment of the present invention,” written description paragraph [31] recites “distributed data processing environment 100 is shown in the form of a general-purpose computing device, such as computer system 310. The components of computer system 310 may include, but are not limited to, one or more processors or processing unit(s) 314, memory 324 and bus 316 that couples various system components,” written description paragraph [33] recites “computer system 310 typically includes a variety of computer system readable media. Such media may be any available media that is accessible by computer system 310 and it includes both volatile and non-volatile media, removable and non-removable media,” written description paragraph [39] recites “Program/utility 332, having one or more sets of program modules 334, may be stored in memory 324 by way of example and not limitation, as well as an operating system, one or more application programs, other program modules and program data. Each of the operating systems, one or more application programs, other program modules and program data or some combination thereof, may include an implementation of a networking environment,” and written description paragraph [41] recites “computer readable program instructions may be provided to a processor of a general purpose computer, a special purpose computer or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-8, 10-16, and 18-20 are directed to the judicial exception as explained above for Claims 1, 9, and 17 and are further directed to limitations directed to contextual related customer and product data, collection and processing of camera related data, the determination of target locations and customer identifications, the determination of location crowd size, the provision of gaming incentives, and determining the effectiveness of incentives and updating the incentives accordingly.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 2-8, 10-16, and 18-20 do not add more to the abstract idea of independent Claims 1, 9, and 17 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 101, Storage Media
Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter. Independent claim 9, in the preamble, references "A computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the stored program instructions comprising:" The United States Patent and Trademark Office (USPTO), during prosecution, applies to claims their broadest reasonable interpretation consistent with the specification.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). According to paragraph [37] of the Applicant’s specification, “computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media.”  While the Applicant’s written description excludes signals as computer readable storage medium, the preamble of the claim, as highlighted above, claims a computer program product which is construed by the Examiner to claim software, or a non-tangible medium.  This open ended definition does not explicitly exclude carrier signals or propagating waves. Therefore the broadest reasonable interpretation of the term computer usable storage device includes "signals" and "carrier waves".  Signals are not a statutory type of storage media (In re Nuitjen, 84 USPQ2d 1495 and "Subject Matter Eligibility of Computer Readable Media").  
A claim drawn to such a computer usable storage device that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by amending the claim as follows: “One or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the stored program instructions comprising:”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chachek et al. (20200302510) in view of Jain et al. (20150269818) and Spivak et al. (20190108682).

Claims 1, 9, and 17:	Chachek discloses a method, computer readable medium, and system ([192-199]), comprising: 
determining, by the one or more computer processors, based, at least in part, on the real-time contextual data, one or more customers associated with a target location within the retail environment ([67 “particular location of the user within the store or the venue, as derived from his portable device location via one or more of the above-mentioned methods or other methods or a combination of them, may further be used to construct a Shopping Route or a Traveling Route that each particular user exhibits or follows, and/or a common or most-common or most-frequent shopping route or traveling route that characterizes an aggregated group of discrete users,” 72 “a group or class-based heat map that reflects the traffic of customers of a particular type (e.g., only female customers) during a particular time-slot,” Fig. 4]); 
Chachek does not explicitly disclose, however Jain discloses:
determining, by one or more computer processors, real-time contextual data for a retail environment ([14 “video cameras can be used to form an important part of a retail setup to provide security and real time video surveillance within the store premises. The present invention proposes a technique which makes use of existing live videos already being captured in the store to optimize the performance of the RFID system and improve the overall tag inventory,” 15]), wherein determining the real-time contextual data includes determining a real-time product inventory within the retail environment utilizing at least one camera interconnected with a plurality of radio frequency identification sensors (RFID) ([21 “database 106 can include photographs or image scans of all the items in the store inventory. Even with thousands of different items, the database can remain a reasonable size. If database size, cost, or speed is an issue, only image attributes could be stored. The database 106 can include all inventoried items, or just those with RFID tags,” 22, 23, 24 “antenna array RFID reader (AAR) beam scan pattern can be dynamically modified based on the videos of an environment captured from an imaging device such as a video camera. A central server, running RFID tag inventory and tag location algorithms, receives information from one or more video cameras installed within the area of interest,”]); 
Therefore it would be obvious for Chachek to determine, by one or more computer processors, real-time contextual data for a retail environment, wherein determining the real-time contextual data includes determining a real-time product inventory within the retail environment utilizing at least one camera interconnected with a plurality of radio frequency identification sensors (RFID) as per the steps of Jain in order to enable a retail location to track and log all inventory products via RFID and video in order to continuously keep an updated inventory of all products and the retail environment and thereby keep track of relevant product activities and possibly result in increased consumer interest in products and related purchases.
	Chachek does not explicitly disclose, however Spivak discloses:
providing, by the one or more computer processors, a gaming incentive through an associated augmented reality experience to the one or more customers associated with the target location ([66 “AR-enabled games,” 102 “store, access, or spend collected virtual objects that are incentive objects, including, for instance, coupons, gift cards, tokens, rewards, points or currency. Such incentive objects can be collected via the alternate reality environment and spent or used either in the alternate realty environment of in the real-world,” 175-183]); and 
responsive to a determination that the gaming incentive is not effective, updating, by the one or more computer processors, the gaming incentive and the associated augmented reality experience provided to the one or more customers associated with the target location ([285 “incentive management engine 366 can estimate, predict, compute, track, monitor, measure, return on investment outcomes that prove the efficacy of the AR environment to advertisers,” 286, 1140, 1141, 1145 “human perceptibility of the virtual object via the augmented reality environment is managed, based on an attribute associated with the digital namespace to which the virtual object is assigned,” 1146-1149, 1150 “virtual object placement or association with the public type namespace can be suitable for brands, advertisers, promoters etc. to place virtual objects of a promotional nature. In some instances, the virtual object can include an incentive object including one or more of, a coupon object, a gift card object, a reward, a point, a treasure and a coin,” 1151, 1152, 1153 “determined that a second cost requirement has been met, or that the first cost requirement has not been met. In process 1614, relative visibility or relative perceptibility of the virtual object in the augmented reality environment is decreased with respect to other virtual objects. In some instances, the relative visibility or the relative perceptibility of the virtual object is maintained while the relative visibility or the relative perceptibility of other virtual objects is increased,” 1158 “distance range of the human user from the physical place required to perceive (e.g., view, hear), access, edit, interact with or consume the virtual object can be decreased if a sponsor, creator, author, owner of the virtual object submits the require fee or cost. In this manner, the audience of the virtual object potentially increases as users from further away can perceive it,” 1159, 1160]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures of Spivack related to the determination and control of virtual reality objects in terms of placement, sizing, purchase parameters, perceptibility, and determination of return on investment information, to disclose the above claimed limitation because a person of skill in the art would appreciate that such changes and configurations would be performed to increase effectiveness of the gaming incentives and user experience such that effectiveness is increased.
Therefore it would be obvious for Chachek to provide a gaming incentive through an associated augmented reality experience to the one or more customers associated with the target location, wherein the gaming incentive incentivizes movement of the one or more customers with respect to the target location and responsive to a determination that the gaming incentive is not effective, updating, by the one or more computer processors, the gaming incentive and the associated augmented reality experience provided to the one or more customers associated with the target location as per the steps of Spivak in order to provide participants in a virtual reality representation of a retail location to become more engaged in the experience and possibly result in increased consumer interest in products and related purchases.

Claims 2, 10, and 18:	Chachek in view of Jain and Spivak discloses a method, computer readable medium, and system as for claims 1, 9, and 17 above, and Chachek further discloses wherein the real-time contextual data for the retail environment includes at least customer data ([15 “data that may be available about the particular user of the end-user device (e.g., gender, age, age-range, profession, or the like), as may be obtained from a user profile,” 96]), product data ([15 “tailored or customized based on the real-time supply and/or the real-time demand for a particular product or type-of-product,” 96]), and customer density data within the retail environment ([71 “Heat Map Generator,” 72, Fig. 4]).  

Claims 3, 11, and 19:	Chachek in view of Jain and Spivak discloses a method, computer readable medium, and system as for claims 1, 9, and 17 above, and Chachek further discloses wherein determining the real-time contextual data further comprises: 
accessing, by the one or more computer processors, a camera feed within the retail environment to determine a plurality of customers associated with one or more locations throughout the retail environment ([55, 56, 57 “Store Map 101 (or other Environment Map) is created automatically or at least semi-automatically, by a computerized unit that collects the captured images or video frames of such traveling imaging equipment, and stitches or fuses or merges together images or frames to generate a generally-continuous representation of the environment,” 71, 72]); 
identifying, by the one or more computer processors, a mobility pattern for the plurality of customers within the retail environment, a customer density value for the one or more locations within the retail environment, and a customer positioning value within the retail environment ([71 “particular shelves or products at which most users or many users (e.g., at least N percent of the users),” 72 “Heat Map/Routes Aggregator,” 73, 74, Fig. 4]).  

Claims 4, 12, and 20:	Chachek in view of Jain and Spivak discloses a method, computer readable medium, and system as for claims 1, 9, and 17 above, and Chachek further discloses wherein determining the one or more customers at the target location further comprises: 
determining, by the one or more computer processors, the target location as a location within the retail environment determined to be overcrowded based, at least in part, on a customer density value for one or more locations within the retail environment, and a customer positioning value within the retail environment ([74 “navigating user Adam from Breads to Eggs in a route that avoids Aisle 5 because based on localization of users in the store, Aisle 5 is currently extremely crowded (e.g., has at least 15 persons in that aisle at this time),”]); and 
identifying, by the one or more computer processors, each of the one or more customers associated with the target location to be diverted to a second location within the retail environment to reduce a shopping load at the target location ([74 “navigating user Adam from Breads to Eggs in a route that avoids Aisle 5 because based on localization of users in the store, Aisle 5 is currently extremely crowded (e.g., has at least 15 persons in that aisle at this time),” 190 “enabling the user to see in advance which store-regions are crowded or are empty; and providing to the user, who is in Aisle 6, the unique ability to see in real-time that Aisle 7 is currently very crowded (has more than N persons in that aisle), while Aisle 5 is currently empty or is non-crowded (has N or less persons in that aisle),” 151-153]).  Examiner Note: The claimed subject matter denoted as “to reduce a shopping load at the target location,” is interpreted by the Examiner to be intended use language and is therefore given little, if any, patentable weight.

Claims 5 and 13:	Chachek in view of Jain and Spivak discloses a method, computer readable medium, and system as for claims 1 and 9 above, and Chachek further discloses: 
identifying, by the one of more computer processors, each of the one or more customers that have already purchased products from the target location ([15 “user profile (e.g., defined by the user when he installs the relevant application) or as may be extracted from shopping history or shopping information,” 79]), each of the one or more customers that have spent more than a threshold amount of time in the target location ([69 “always (or in N percent of his visits to this store, or in M percent of his visits to the branches of this store chain) spends at least T seconds in aisle 7, or in front of the Corn Flakes shelf or product,” 70]), each of the one or more customers that are about to arrive at the target location ([71, 72]), wherein the target location is already determined to be overcrowded ([74 “dynamically navigating user Adam from Breads to Eggs in a route that avoids Aisle 5 because based on localization of users in the store, Aisle 5 is currently extremely crowded (e.g., has at least 15 persons in that aisle at this time),”]), and each of the one or more customers that are spending time in the target location, but have not selected any product for purchase ([93 “system may intentionally select a travel route, that necessarily passes next to the Corn Flakes shelf; and upon reaching the real-life vicinity of that shelf, the smartphone of the user may convey to the user a pop-up alert,” 95, 96 “predictions based on various parameters (e.g., a prediction that in his visit today, the user will most probably purchase Challah bread, since today is Friday and the user has always purchased Challah bread every time that he visited this store on a Friday), and/or other data,”]); and 
Chachek does not explicitly disclose, however Spivak discloses:
determining, by the one or more computer processors, each of the one or more customers associated with the target location based, at least in part, on a customer profile ([88, 98-100, 510-535])  and an expected level of interest in the gaming incentive ([94, 102, 108 721 “User can select items of interest, both vendor goods and goods offered from other users can pop up when search criteria are met (distance, price etc.),” 774 “AI/learning engine 322) can further prompt the user to add data to items, things, or objects that the host server 300 knows they are interested in or that they care about,” 815]). 
Therefore it would be obvious for Chachek to determine each of the one or more customers associated with the target location based, at least in part, on a customer profile and an expected level of interest in the gaming incentive as per the steps of Spivak in order to provide participants in a virtual reality representation of a retail location to become more engaged in the experience and possibly result in increased consumer interest in products and related purchases.

Claims 6 and 14:	Chachek in view of Jain and Spivak discloses a method, computer readable medium, and system as for claims 1 and 9 above, and Chachek does not explicitly disclose, however Spivak discloses: 
generating, by the one or more computer processors, the gaming incentive for each of the one or more customers at the target location based, at least in part, on a customer profile ([88 “user repository 128 and/or analytics repository 120 can store user information, user profile information, demographics information, analytics, statistics regarding human users, user interaction, brands advertisers, virtual object (or ‘VOBs’), access of VOBs, usage statistics of VOBs, return on investment of VOBs,” 89, 98-100]), an expected level of interest in the gaming incentive ([680 “notify the user of various notification events they are interested in being notified about,” 681-683, 684 “if the user is looking at or otherwise active in the disclosed AR environment, notifications can happen in the user interface of the client application,”]), and the real-time contextual data for the retail environment ([187, 196-203]), wherein the gaming incentive is an augmented reality treasure hunt game where each of the one or more customers participate in one or more challenges to win one or more awards ([174-180, 181 “Treasure hunts for coupons, gift cards, and gift boxes are also simple types of games,” 278]). 
Therefore it would be obvious for Chachek to generate the gaming incentive for each of the one or more customers at the target location based, at least in part, on a customer profile, an expected level of interest in the gaming incentive, and the real-time contextual data for the retail environment, wherein the gaming incentive is an augmented reality treasure hunt game where each of the one or more customers participate in one or more challenges to win one or more awards as per the steps of Spivak in order to provide participants in a virtual reality representation of a retail location to become more engaged in the experience and possibly result in increased consumer interest in products and related purchases.

Claims 8 and 16:	Chachek in view of Jain and Spivak discloses a method, computer readable medium, and system as for claims 1 and 9 above, and Chachek does not explicitly disclose, however Spivak discloses: 
identifying, by the one or more computer processors, a previous level of interest in the gaming incentive and the associated augmented reality experience for each of the one or more customers ([88 “user repository 128 and/or analytics repository 120 can store user information, user profile information, demographics information, analytics, statistics regarding human users, user interaction, brands advertisers, virtual object (or ‘VOBs’), access of VOBs, usage statistics of VOBs,” 98-100]), one or more predicted shopping lists for each of the one or more customers ([105-108, 277-279, 285 “incentive management engine 366 can estimate, predict, compute, track, monitor, measure, return on investment outcomes that prove the efficacy of the AR environment to advertisers,”]), and a total number of each of the one or more customers participating in the augmented reality experience ([109, 110 “dashboard 250 can also include statistics or analytics on performance or ROI of the advertising campaign. The advertising campaign can include AR features and can have 2D/3D features or interactive features accessible to human users via the AR environment,”]); and 
generating, by the one or more computer processors, one or more updated gaming incentives and one or more updated associated augmented reality experiences to effectuate participation of each of the one or more customers associated with the target location ([277-283]). 
Therefore it would be obvious for Chachek to identify a previous level of interest in the gaming incentive and the associated augmented reality experience for each of the one or more customers and generate one or more updated gaming incentives and one or more updated associated augmented reality experiences to effectuate participation of each of the one or more customers associated with the target location as per the steps of Spivak in order to provide participants in a virtual reality representation of a retail location to become more engaged in the experience and possibly result in increased consumer interest in products and related purchases.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chachek et al. (20200302510) in view of Jain et al. (20150269818) and Spivak et al. (20190108682) as applied to Claims 1 and 9 above, and in further view of Soni et al. (20170032416).

Claim 7:	Chachek in view of Jain and Spivak discloses a method, computer readable medium, and system as for claims 1 and 9 above, and Chachek discloses the determination of gaming incentive effectiveness ([5 “gamification and/or prizes (e.g., discounts, promotions) that are achieved if the user performs one or more pre-defined tasks,” 96, 104, 124]) and Chachek does not explicitly disclose, however Soni discloses: 
responsive to a determination that the real-time customer density at the target location has not been reduced below the customer density value, determining, by the one or more computer processors, that the gaming incentive is not effective ([3 “population density is used in an effort to manage or distribute crowd in an environment by enticing users with offers,” 42 “maximum population density refers to a density that is deemed to be a maximum or optimal density for a particular geographical space. For example, assume that a more than 15 individuals in the jewelry section is too crowded. In such a case, a marketer may designate 15 as the maximum population density desired for the jewelry section,” 56 “offer analyzer 120 may determine to provide an offer(s) to other users in that desired geographical area in an effort to direct those users to other areas such that the user can move to the desired geographical area without having to navigate through a crowd of users,” 57 “space score can be calculated in association with a user. A space score indicates a score associated with the geographical space,” 58, 59 “if the section S_C_i identified as maximum interest to the user cannot accommodate more customers (i.e., is at or over capacity), an offer(s) can be provided to users currently located in that section to deviate the users to other geographical spaces,” 60-62, 78 “immersive augmented reality or virtual reality,” Table 1]).
Therefore it would be obvious for Chachek to, responsive to a determination that the real-time customer density at the target location has not been reduced below the customer density value, determine that the gaming incentive is not effective as per the steps of Soni in order to provide participants in a virtual reality representation of a retail location to become more engaged in the experience and possibly result in increased consumer interest in products and related purchases.

	Claim 15:	Chachek in view of Jain and Spivak discloses a method, computer readable medium, and system as for claims 1 and 9 above, and Chachek further discloses program instructions to, responsive to a determination that a real-time customer density at the target location has been reduced below a customer density value, program instructions to determine that the gaming incentive is effective ([74 “navigating user Adam from Breads to Eggs in a route that avoids Aisle 5 because based on localization of users in the store, Aisle 5 is currently extremely crowded (e.g., has at least 15 persons in that aisle at this time),” 104 “invoke the generating and displaying of additional AR-based content that notifies the user about a particular promotion in that category of products, or that presents an advertisement for a particular product in that category, or that invokes a gamification challenge or a game that involves this type of product,” 190 “see in advance which store-regions are crowded or are empty; and providing to the user, who is in Aisle 6, the unique ability to see in real-time that Aisle 7 is currently very crowded (has more than N persons in that aisle), while Aisle 5 is currently empty or is non-crowded (has N or less persons in that aisle),” 151-153]);
Chachek does not explicitly disclose, however Soni discloses: 
program instructions to, responsive to a determination that the real-time customer density at the target location has not been reduced below the customer density value, determining, by the one or more computer processors, that the gaming incentive is not effective ([3 “population density is used in an effort to manage or distribute crowd in an environment by enticing users with offers,” 42 “maximum population density refers to a density that is deemed to be a maximum or optimal density for a particular geographical space. For example, assume that a more than 15 individuals in the jewelry section is too crowded. In such a case, a marketer may designate 15 as the maximum population density desired for the jewelry section,” 56 “offer analyzer 120 may determine to provide an offer(s) to other users in that desired geographical area in an effort to direct those users to other areas such that the user can move to the desired geographical area without having to navigate through a crowd of users,” 57 “space score can be calculated in association with a user. A space score indicates a score associated with the geographical space,” 58, 59 “if the section S_C_i identified as maximum interest to the user cannot accommodate more customers (i.e., is at or over capacity), an offer(s) can be provided to users currently located in that section to deviate the users to other geographical spaces,” 60-62, 78 “immersive augmented reality or virtual reality,” Table 1]).
Therefore it would be obvious for Chachek to, responsive to a determination that the real-time customer density at the target location has not been reduced below the customer density value, determine that the gaming incentive is not effective as per the steps of Soni in order to provide participants in a virtual reality representation of a retail location to become more engaged in the experience and possibly result in increased consumer interest in products and related purchases.

Response to Arguments
	Applicants arguments and amendments, see Remarks/Amendments submitted 14 February 2022 with respect to the rejection of claims 1-20 have been carefully considered and are responded to below.
Claim Rejections - 35 USC § 101
Applicant's arguments and amendments filed 14 February 2022 have been fully considered but they are not persuasive. 
Applicants argue that the Office Action has failed to show how it reached the conclusion that the claimed invention falls under the abstract idea or judicial exception of “managing personal behavior or relationships or interactions between people including social activities, and commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations.”
a.	Examiner respectfully disagrees and replies that the determination that the instant invention is directed to a judicial exception as categorized in the office action was performed in accordance with review and analysis of the invention claims and written description.  The claimed limitations are directed to the determination of a number of customers present in a retail location or environment and providing a reward or incentive in response to the determinations is, as interpreted by the Examiner, a judicial exception as detailed above in the rejection.  The measurement of user interactions and determination of the effectiveness of an incentive in terms of eliciting a consumer action such as a purchase or movement is interpreted by the Examiner to be an abstract idea or judicial exception because the claims are directed to measuring consumer activities, which is an abstract idea related to managing personal behavior or interactions (i.e., the movement and interactions of customers in response to provided information).  Thus the Examiner continues to maintain that the instant invention is directed to a judicial exception.
b.	Applicants next argue that the Office action “makes no mention of the individual dependent claims or their respective limitations,” and that the “limited content devoted to the 101 rejection is silent as to consideration of “additional elements both individually and as a combination,” as required by the 2019 Revised Patent Subject Matter Eligibility Guidance.”
Examiner respectfully disagrees and replies that the rejection above, as presented, includes references to all of the dependent claims in a summary format indicating why the dependent claims are not in and of themselves patently eligible over 35 USC 101 and the rejection is maintained.  The examination of all claims with respect to eligibility under 35 USC 101 has been conducted by means of an analysis of each and every claim with respect to the statutory requirements as called for under the statute, and the results of the examination has determined that both the independent and dependent claims are ineligible.  The Examiner further notes that the claims and the written description have been considered with respect to illuminating ways in which to overcome the rejections, and the results of such consideration are such that the rejection is maintained.

Claim Rejections - 35 USC § 101, Storage Media
	The Examiner agrees that the Applicants’ amendments to the independent claim 9 including dependents 10-16 further clarify that the claimed subject matter is operated by accessing computer readable storage media, and the computer readable storage media stores program instructions.  However, the claim as written does not specifically exclude non-transitory signals because the preamble of the claim continues to claim a “computer program product” which is interpreted by the Examiner to not explicitly exclude signals and therefore results in a claim conflating signals and hardware, and thus does not explicitly exclude signals.  Paragraphs [34] recites “memory 324 may include at least one computer program product having a set (e.g., at least one) of program modules that are configured to carry out the functions of embodiments of the invention,” paragraph [36] recites “computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention,” paragraph [40] recites “computer program products according to embodiments of the invention. It will be understood that each block of the flowchart illustrations and/or block diagrams and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer readable program instructions,” and paragraph [43] recites “computer program products according to various embodiments of the present invention. In this regard, each block in the flowchart or block diagrams may represent a module, segment, or portion of instructions, which comprises one or more executable instructions for implementing the specified logical function.”  
	Taken together the disclosures of the written description do not specifically exclude signals from the definition of a computer program product and instead result in indefiniteness with respect to the definition, and result in the claims not specifically excluding signals, and therefore the rejection is maintained.  The Examiner continues to suggest the independent claim 9 be amended as noted in the rejection above.

Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, see Remarks/Amendments, filed 14 February 2022, with respect to the rejection of claims 1-20 under 35 USC 103 in view of the combination of Chachek and Spivak have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 USC 103 in view of the combination of Chachek, Spivak, and Soni has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of the combination of previously cited references Chachek, Spivak, and Soni and newly cited to reference Jain.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see the attached References Cited form 892
See Niranjayan et al. (11,057,751) for disclosures related to an inventory management system which generates inventory related data from a combination of cameras and associated sensors.
See Nyswonger et al. (20200302380) for disclosures related to the generation of a three dimensional representation of an environment for the purposes of inventory management, the representation by means of a camera and RFID tags.
See Koo (20200302721) for disclosures related to the linking of camera information and RFID information to determine products in a location as related to an inventory of products.
See Stansell et al. (20190244436) for disclosures related to presentation and selection of products by consumers in a distance defined area with the use of augmented reality and sensors including RFID tags and cameras.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682